                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PAULANN HART,

        Plaintiff,                                JUDGMENT IN A CIVIL CASE

   v.                                                 Case No. 17-cv-560-jdp

BADGER MINING CORPORATION,

        Defendant.


      This action came before the court for consideration with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Badger Mining Corporation against plaintiff Paulann Hart dismissing the

case.




        s/ K. Frederickson, Deputy Clerk                 November 16, 2018
        Peter Oppeneer, Clerk of Court                        Date
